                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 FITZGERALD TRUCK PARTS AND
 SALES, LLC,
                                                   Case No. 2:20-cv-00026
         Plaintiff,
                                                   Chief Judge Waverly D. Crenshaw, Jr.
 v.                                                Magistrate Judge Alistair E. Newbern

 UNITED STATES OF AMERICA,

         Defendant.


                                             ORDER

         The Magistrate Judge held a telephone conference with counsel for the parties on June 30,

2021. Counsel for both parties raised issues related to discovery production. Based on the parties’

representations, counsel shall confer by July 7, 2021, regarding a timetable for the United States’

ESI production and production of a related privilege log. Counsel shall also confer regarding

Plaintiff’s production of vendor receipts. If counsel are not able to reach an agreement on these or

other discovery issues after conferring in good faith, they shall file a joint statement of the

remaining dispute by July 28, 2021.

         A telephone conference is set on July 30, 2021 at 10:30 a.m. Counsel shall call (888) 557-

8511 and enter access code 7819165# to participate.

         It is so ORDERED.



                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 2:20-cv-00026 Document 48 Filed 06/30/21 Page 1 of 1 PageID #: 4206
